—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Contrary to the contentions of defendant, his conviction is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495) and he received meaningful representation (see, People v Baldi, 54 NY2d 137, 147), Defendant failed to preserve for our review his contention that Supreme Court erred in permitting the prosecutor to ask defendant on cross-examination whether his wife witnessed the rape (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Nor was defendant denied a fair trial by cumulative error. The sentence, however, is illegal, and we therefore modify the judgment by providing that the indeterminate and determinate terms of incarceration run concurrently (see, People v Leabo, 84 NY2d 952, 953). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Rape, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.